

115 S2449 IS: 21st Century Energy Workforce Act of 2018
U.S. Senate
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2449IN THE SENATE OF THE UNITED STATESFebruary 15, 2018Ms. Cantwell (for herself and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Secretary of Energy to establish the 21st Century Energy Workforce Advisory Board,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the 21st Century Energy Workforce Act of 2018. 2.DefinitionsIn this Act:
 (1)BoardThe term Board means the 21st Century Energy Workforce Advisory Board established under section 3(a). (2)DepartmentThe term Department means the Department of Energy.
 (3)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (4)Minority-serving institutionThe term minority-serving institution means an institution of higher education eligible to receive funds under section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).
			(5)National
 LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).
 (6)SecretaryThe term Secretary means the Secretary of Energy. 3.21st Century Energy Workforce Advisory Board (a)EstablishmentThe Secretary shall establish a board, to be known as the 21st Century Energy Workforce Advisory Board, to develop a strategy for the support and development of a skilled energy workforce that—
 (1)meets the current and future industry and labor needs of the energy sector; (2)provides opportunities for students to become qualified for placement in traditional energy sector and clean energy sector jobs;
 (3)aligns apprenticeship programs and workforce development programs to provide industry-recognized certifications and credentials;
 (4)encourages leaders in the education system of the United States to equip students with the skills, mentorships, training, and technical expertise necessary to fill the employment opportunities vital to managing and operating the energy- and manufacturing-related industries of the United States;
 (5)appropriately supports other Federal agencies; (6)strengthens and more fully engages workforce training programs of the Department and the National Laboratories in carrying out the Minorities in Energy Initiative of the Department and other Department workforce priorities;
 (7)supports the design and replication of existing model energy curricula, particularly in new and emerging technologies, that leads to industry-wide credentials;
 (8)develops plans to support and retrain displaced and unemployed energy sector workers; and (9)makes a Department priority to provide education and job training to underrepresented groups, including ethnic minorities, Indian tribes, women, veterans, and socioeconomically disadvantaged individuals.
				(b)Membership
 (1)In generalThe Board shall be composed of 9 members, with the initial members of the Board to be appointed by the Secretary not later than 1 year after the date of enactment of this Act.
 (2)NominationsNot later than 1 year after the date of enactment of this Act, the President's Council of Advisors on Science and Technology shall nominate for appointment to the Board under paragraph (1) not fewer than 18 individuals who meet the qualifications described in paragraph (3).
 (3)QualificationsEach individual nominated for appointment to the Board under paragraph (1) shall— (A)be eminent in the field of economics or workforce development;
 (B)have expertise in relevant traditional energy industries or clean energy industries; (C)have expertise in secondary or postsecondary education;
 (D)have expertise in energy workforce development or apprentice programs of States or units of local government;
 (E)have expertise in relevant organized labor organizations; or (F)have expertise in bringing underrepresented groups, including ethnic minorities, women, veterans, and socioeconomically disadvantaged individuals, into the workforce.
 (4)RepresentationThe membership of the Board shall be representative of the broad range of the energy industry, labor organizations, workforce development, education, minority participation, cybersecurity, and economics disciplines related to activities carried out under this section.
 (5)LimitationNo individual shall be nominated for appointment to the Board who is an employee of an entity applying for a grant under section 4.
				(c)Advisory board review and recommendations
 (1)Determination by boardIn developing the strategy required under subsection (a), the Board shall— (A)determine whether there are opportunities to more effectively and efficiently use the capabilities of the Department in the development of a skilled energy workforce;
 (B)identify ways in which the Department could work with other relevant Federal agencies, States, units of local government, educational institutions, labor, and industry in the development of a skilled energy workforce;
 (C)identify ways in which the Department and National Laboratories can— (i)increase outreach to minority-serving institutions; and
 (ii)make resources available to increase the number of skilled minorities and women trained to go into the energy- and manufacturing-related sectors;
 (D)identify ways in which the Department and National Laboratories can— (i)increase outreach to displaced and unemployed energy sector workers; and
 (ii)make resources available to provide training to displaced and unemployed energy sector workers to reenter the energy workforce; and
 (E)identify the energy sectors in greatest need of workforce training and develop guidelines for the skills necessary to develop a workforce trained to work in those energy sectors.
 (2)Required analysisIn developing the strategy required under subsection (a), the Board shall analyze the effectiveness of—
 (A)existing Department-directed support; and (B)developing energy workforce training programs.
 (3)ReportNot later than 1 year after the date on which the Board is established under this section, and each year thereafter, the Board shall submit to the Secretary and Congress, and make public, a report containing, with respect to the strategy required under subsection (a)—
 (A)the findings of the Board; and (B)model energy curricula.
 (d)Report by SecretaryNot later than 18 months after the date on which the Board is established under this section, the Secretary shall submit to the Committee on Appropriations and the Committee on Energy and Natural Resources of the Senate and the Committee on Appropriations and the Committee on Energy and Commerce of the House of Representatives a report that—
 (1)describes whether the Secretary approves or disapproves the recommendations of the Board under subsection (c)(3); and
 (2)provides an implementation plan for recommendations approved by the Board under paragraph (1). (e)ClearinghouseBased on the recommendations of the Board under subsection (c)(3), the Secretary shall establish a clearinghouse—
 (1)to maintain and update information and resources on training and workforce development programs for energy- and manufacturing-related jobs; and
 (2)to act as a resource, and provide guidance, for secondary schools, institutions of higher education (including community colleges and minority-serving institutions), workforce development organizations, labor management organizations, and industry organizations that would like to develop and implement energy- and manufacturing-related training programs.
 (f)Outreach to minority-Serving institutionsIn developing the strategy under subsection (a), the Board shall— (1)give special consideration to increasing outreach to minority-serving institutions, including—
 (A)part B institutions (as defined in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061));
 (B)Predominantly Black institutions (as defined in section 371(c) of the Higher Education Act of 1965 (20 U.S.C. 1067q(c)));
 (C)Hispanic-serving institutions (as defined in section 502(a) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a))); and
 (D)Tribal Colleges or Universities (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)));
 (2)make resources available to minority-serving institutions with the objective of increasing the number of skilled minorities and women trained to go into the energy and manufacturing sectors; and
 (3)encourage industry to improve the opportunities for students of minority-serving institutions to participate in industry internships and cooperative work-study programs.
 (g)SunsetThe Board shall remain in effect until September 30, 2022. 4.Energy workforce pilot grant program (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the Secretary of Labor and the Secretary of Education, shall establish a pilot program to award grants on a competitive basis to eligible entities for job training programs that lead to an industry-recognized credential.
 (b)EligibilityTo be eligible to receive a grant under this section, an entity shall be a public or nonprofit organization or a consortium of public or nonprofit organizations that—
 (1)includes an advisory board of proportional participation, as determined by the Secretary, of relevant organizations, including—
 (A)relevant energy industry organizations, including public and private employers; (B)labor organizations;
 (C)postsecondary education organizations; and (D)workforce development boards;
 (2)demonstrates experience in implementing and operating job training and education programs; (3)demonstrates the ability to recruit and support individuals who plan to work in the energy industry in the successful completion of relevant job training and education programs; and
 (4)provides students who complete the job training and education program with an industry-recognized credential.
 (c)ApplicationsEligible entities desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (d)PriorityIn selecting eligible entities to receive grants under this section, the Secretary shall prioritize applicants that—
 (1)house the job training and education programs in— (A)a community college or other institution of higher education that includes basic science and math education in the curriculum of the community college or other institution of higher education; or
 (B)an apprenticeship program registered with the Department of Labor or a State (as defined in section 202 of the Energy Conservation and Production Act (42 U.S.C. 6802)) (referred to in this section as a State);
 (2)work with the Secretary of Defense and the Secretary of Veterans Affairs or veteran service organizations recognized by the Secretary of Veterans Affairs under section 5902 of title 38, United States Code, to transition members of the Armed Forces and veterans to careers in the energy sector;
 (3)work with— (A)Indian tribes;
 (B)tribal organizations (as defined in section 3765 of title 38, United States Code); and
 (C)Native American veterans (as defined in section 3765 of title 38, United States Code), including veterans who are a Descendant of a Native (as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602));
 (4)apply as a State or regional consortia to leverage best practices already available in the State or region in which the community college or other institution of higher education is located;
 (5)have a State-supported entity included in the consortium applying for the grant; (6)include an apprenticeship program registered with the Department of Labor or a State as part of the job training and education program;
 (7)provide support services and career coaching; (8)provide introductory energy workforce development training;
 (9)work with minority-serving institutions to provide job training to increase the number of skilled minorities and women in the energy sector; or
 (10)provide job training for displaced and unemployed workers in the energy sector. (e)Additional considerationIn making grants under this section, the Secretary shall consider regional diversity.
 (f)Limitation on applicationsAn eligible entity may not submit, either individually or as part of a joint application, more than 1 application for a grant under this section during any 1 fiscal year.
 (g)Limitations on amount of grantThe amount of an individual grant for any 1 fiscal year shall not exceed $2,000,000. (h)Cost sharing (1)Federal shareThe Federal share of the cost of a job training and education program carried out using a grant under this section shall be not greater than 65 percent.
				(2)Non-Federal share
 (A)In generalThe non-Federal share of the cost of a job training and education program carried out using a grant under this section shall consist of not less than 50 percent cash.
 (B)LimitationNot greater than 50 percent of the non-Federal contribution of the total cost of a job training and education program carried out using a grant under this section may be in the form of in-kind contributions of goods or services fairly valued.
 (i)Reduction of duplicationPrior to submitting an application for a grant under this section, each applicant shall consult with the appropriate agencies of the Federal Government and coordinate the proposed activities of the applicant with existing State and local programs.
 (j)Direct assistanceIn awarding grants under this section, the Secretary shall provide direct assistance (including technical expertise, wraparound services, career coaching, mentorships, internships, and partnerships) to entities that receive a grant under this section.
 (k)Technical assistanceThe Secretary shall provide technical assistance and capacity building to national and State energy partnerships, including the entities described in subsection (b)(1), to leverage the existing job training and education programs of the Department.
 (l)ReportThe Secretary shall submit to Congress and make publicly available on the website of the Department an annual report on the program established under this section, including a description of—
 (1)the entities receiving grants; (2)the activities carried out using the grants;
 (3)best practices used to leverage the investment of the Federal Government; (4)the rate of employment for participants after completing a job training and education program carried out using a grant; and
 (5)an assessment of the results achieved by the program. (m)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2018 through 2022.